 

Agreement for Delivery and Licensed Use of WideTrial Bonus Dataset
(Data License 2 Agreement)

 

between WideTrial and Oncotelic

 

This Agreement is made and entered into on September 5, 2019 (the “Effective
Date”), by and between WideTrial Inc., a corporation headquartered at 8 The
Green, Suite 8298, Dover, DE 19901 (“WideTrial) (the “Licensor”), and Oncotelic
Inc., headquartered at 29397 Agoura Rd. Ste 107, Agoura Hills, CA 91301
(“Oncotelic”) (the “Licensee”) (each a “Party”, collectively “Parties” to this
bilateral Agreement).

 

WHEREAS, Licensor and Licensee intend to collaborate as Sponsor and
Manufacturer, respectively, in a U.S. Expanded Access Program for treatment use
of OT-101 in 25 or more cancer patients (“USEAPOT101”), as defined and agreed to
under the Parties’ Investigational Product Supply and Use Authorization
Agreement for OT-101 U.S. Expanded Access (“IPSUA”), and

 

WHEREAS, Licensor, in its ongoing activities, expects to generate clinical data
from multiple sponsored Expanded Access programs in the future and will retain
control over this data, subject to various specific agreements and Release Dates
as negotiated between Licensor and the particular manufacturers, and

 

WHEREAS, Licensor intends to maintain a Bonus Dataset that comprises all
captured clinical data from its sponsored Expanded Access Programs and is
available for Licensor’s commercial use, including transfer, and

 

WHEREAS, Licensee desires to have access and license to Bonus Dataset from
Licensor, subject to the terms and conditions of this Agreement, and

 

NOW, THEREFORE, in consideration of the mutual covenants, terms, and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1. Definitions

 

  1.1 “Applicable Law” means all laws, statutes, ordinances, codes, rules, and
regulations that have been enacted by a Regulatory Authority in any jurisdiction
relevant to the collection and management of clinical trial data and which are
in force as of the Effective Date or come into force during the Term, in each
case to the extent that the same are applicable to the performance by the
Parties of their respective obligations under this Agreement, including the
Prescription Drug Marketing Act, the Federal Food, Drug and Cosmetics Act of
1938, as amended, The Federal Policy for the Protection of Human Subjects
(“Common Rule”), the Health Insurance Portability and Accountability Act
(“HIPAA”).         1.2 “Data License 1 Agreement” is the Agreement for Delivery
and Licensed Use of Data Generated from OT-101 U.S. Expanded Access

 



Page 1 of 8

 

 

        1.3 “Expanded Access Program” or “EAP” means an FDA-authorized clinical
trial for the treatment use of an Investigational Product in patients who are
not candidates to participate in any research trial for the particular
Investigational Product.         1.4 “EAP Dataset” shall mean the dataset
generated from any particular Expanded Access Program sponsored by WideTrial and
whose availability and transferability is determined through negotiated
agreement and release dates with the particular manufacturer.         1.5
“Health Insurance Portability and Accountability Act of 1996” or “HIPAA” is the
U.S. regulation of healthcare-related data privacy described in the Code of
Federal Regulations Title 45, Parts 160 and 164.         1.6 “Investigational
New Drug Filing”, or “IND” is a required written claim of exemption from the
Food, Drug, and Cosmetic Act prohibition on interstate delivery of
investigational therapeutics for pre-market use in humans, for authorized
research programs or treatment-use programs. For this Agreement, “The IND” or
“The INDs” shall refer to the specific filing(s) submitted by the Sponsor to FDA
for 30-day authorization of The Expanded Access Program.         1.7 “IPSUA” is
the Investigational Product Supply and Use Authorization Agreement for OT-101
U.S. Expanded Access, the definitive Agreement of terms and conditions for
Licensee’s -in the capacity of Manufacturer- provision of Investigational Drug
supply for USEAPOT101.         1.8 “Personally Identifiable Information” or
“PII” means data that directly or indirectly could be used to identity
individuals in association with sensitive personal information. e.g. Name,
social security number, address, medical record number.         1.9 “Protected
Health Information” or “PHI” is individually identifiable health information
created by health care providers, as defined in the HIPAA Privacy Rule.        
1.10 “Privacy Rule” is the set of requirements under HIPAA defining the
permitted capture and electronic transfer of Protected Health Information in
clinical programs including Expanded Access Programs, codified in 45CFR160 and
45CFR164 Subparts A and E.         1.11 “Protocol” is the clinical plan for
Expanded Access, including eligibility criteria, treatment regimen, and data
capture, included in The IND(s) for the particular study population and
authorized by FDA and IRB(s).

 



Page 2 of 8

 

 

  1.12 “Publication Date” is the earlier of (a) the date of Licensee’s first
publication of clinical results of the EAP or (b) 12 months following the
completion of the program.         1.13 “Release Date” is the date a particular
EAP dataset becomes available for WideTrial’s commercial use and disclosure; it
is also the date upon which the data from a particular EAP dataset shall be
added to the Bonus Dataset.         1.14 “The Bonus Dataset” means the
deliverable dataset contemplated by this Agreement, consisting of all clinical
data that is available for release, subject to limitations described in Section
3.2.         1.15 “USEAPOT101” shall mean the U.S. Expanded Access Program
contemplated in the Investigational Product Supply and Use Authorization
Agreement for OT-101 U.S. Expanded Access (IPSUA)”

 

2 Intellectual Property Ownership. Licensee acknowledges that, as between
Licensee and Licensor, Licensor owns all right, title, and interest, including
all intellectual property rights, in the Bonus Dataset. Licensee further
acknowledges that: (a) the Bonus Dataset is an original compilation protected by
United States copyright laws, (b) the Bonus Dataset is trade secret, and (c)
Licensor has dedicated substantial resources to collect, manage, and compile the
Bonus Dataset. Licensee agrees that it will be considered a material breach by
Licensee under this Agreement if Licensee contests any of Licensor’s right,
title, or interest in or to the Bonus Dataset, including without limitation, in
a judicial proceeding anywhere throughout the world. Subject to the above and
the Permitted Use as defined in Section 4.3 of this Agreement, Parties agree
that derivative work products created by licensee through use of the Bonus
Dataset, i.e. statistical analysis/ AI modeling tools, shall belong to Licensee.
    3 Delivery and Content of Data

 

  3.1 Delivery. Licensee shall be provided a password-permissioned link which
allows download of a prepared export file of the most up-to-date version of the
Bonus Dataset, subject to limitations described in Section 3.2. Export file will
be updated, with notification sent to Licensee within 30 days of every Release
Date of additional data in the Bonus Dataset.         3.2 Scope of Bonus
Dataset. Bonus Dataset shall consist of all captured, legally transferable
clinical trial data from WideTrial-sponsored EAPs until the Dataset includes
data from at least 1000 total patients, of which at least 500 are in EAPs for
cancer treatment.

 



Page 3 of 8

 

 

  3.3 Content. Bonus Dataset shall include the following:

 

  3.3.1 All captured clinical trial data to include, as available from each EAP
and as permissibly transferred under Applicable Law and EAP-specific data
licenses, including baseline clinical assessment and score, interim and ending
clinical assessment and score, adverse event log, and -as available- imagery,
biomarkers, and lab tests captured throughout treatment period under patient’s
standard of care and according to the particular EAP protocol.         3.3.2
Relative time intervals (or actual calendar dates) for baseline date, treatment
date and recorded event dates, as available under Privacy Rule and
program-specific Data Use Agreements         3.3.3 Patient-specific unique
identification code mapped to each patient-level line item.

 

  3.4 Limitations

 

  3.4.1 No PII. Safety event processing forms -including medical narratives –
which are considered “Safety Addendums” in Data License 1 may be excluded from
the Bonus Dataset due to the non-transferability of Personally Identifiable
health Information (PII) without study-specific patient authorization.        
3.4.2 Limited PHI. The transferability of Protected Health Information (PHI)
will be subject to determinations of de-identification and EAP-specific Data Use
Agreements, as required under HIPAA Privacy Rule and IRB authorizations, and
therefore may impact the volume and timing of data provided at the Tier 1 level
of data granularity.

 

  3.5 Compliance with Privacy Rule. Licensee warrants that it understands HIPAA
definition for Protected Health Information (PHI) and that receipt of datasets
that may include PHI requires, at minimum, a “Data Use Agreement” as composed in
Section 3.4.1.

 

  3.5.1 Data Use Agreement. As required by 45 CFR 164, Licensee hereby agrees to
the following covenants of data privacy regarding the Bonus Dataset:

 

  3.5.1.1 Licensee is not permitted to use or further disclose the Limited Data
Set in a way that, if done by the Health Care Provider, would violate the
Privacy Rule.         3.5.1.2 Licensee will use appropriate safeguards to
prevent the use or disclosure of the information, except as provided for in the
Agreement, and report to the Licensor any uses or disclosures in violation of
the Agreement of which the Licensee becomes aware.         3.5.1.3 Licensee will
hold any agent or subcontractor to the standards, restrictions, and conditions
stated in this Data Use Agreement with respect to the information.        
3.5.1.4 Licensee will not use the Dataset for attempts to identify or contact
any of the patients involved in the EAP.

 



Page 4 of 8

 

 

4 License

 

  4.1 License Grant. Subject to the conditions set forth in Section 4.2 of this
Agreement and Licensee’s compliance with all other terms of this Agreement,
Licensor hereby grants Licensee a perpetual, non-transferable, non-exclusive
license to use the Bonus Dataset for Licensee’s Permitted Use as defined in
Section 4.3 of this Agreement.         4.2 Conditions. The License is subject to
the following conditions:

 

  4.2.1 Data License 1 has not been terminated due to Licensee’s non-payment of
fees, and         4.2.2 Licensee, in its capacity as Manufacturer for
USEAPOT101, has neither stopped nor suspended supply, nor -for any other reason-
unilaterally terminated USEAPOT101 prior to the enrollment of 25 patients, and  
      4.2.3 USEAPOT101 has not been terminated due to safety-related issues
prior to enrollment of 25 patients.

 

  4.3 Permitted Use. The Permitted Use of the Bonus Dataset is the internal
research, development, and training of Licensee’s quantitative analysis systems
which may include -without limitation- disease models, covariate analysis, and
biomarker discovery and may serve to inform internal decision making. Permitted
Use does not include further disclosure of any portion of the Bonus Dataset at
any level of granularity. Intellectual property obtained from Permitted Use
shall belong to Licensee.         4.4 Restricted Use. Licensee shall only use
the Bonus Dataset for the Permitted Use and shall not disclose, release,
distribute, or deliver the Bonus Dataset, or any portion thereof, or any
derivation thereof to any third party without Licensor’s prior written consent.
Any purpose or use not specifically authorized herein is prohibited unless
otherwise agreed to in writing by Licensor. Without limiting the foregoing and
except as otherwise expressly set forth in this Agreement, Licensee shall not at
any time, directly or indirectly: (i) rent, lease, lend, sell, sublicense,
assign, distribute, publish, transfer, or otherwise make available the Bonus
Dataset; (iii) publish, enhance, or display any compilation or directory based
upon information derived from the Bonus Dataset; or (vi) use the Bonus Dataset
in any manner or for any purpose that infringes, misappropriates, or otherwise
violates any intellectual property right or other right of any person, or that
violates any applicable law.         4.5 Reservation of Rights. Licensor
reserves all rights not expressly granted to Licensee in this Agreement.

 



Page 5 of 8

 

 

5 Disclaimer of Warranties. The Bonus Dataset is provided “As Is” and Licensor
hereby disclaims all warranties, whether express, implied, statutory, or
otherwise. Licensor specifically disclaims all implied warranties of
merchantability, fitness for a particular purpose, title, and non-infringement,
and all warranties arising from course of dealing, usage or trade practice,
Licensor makes no warranty of any kind that the Bonus Dataset, or any products
or results of its use, will meet Licensee’s or any other person’s requirements,
operate without interruption, achieve any intended result, be compatible or work
with any software, system, or other services, or be free of harmful code or
errors.     6 Exclusion of Liability. Subject to the indemnification obligations
set forth in Section 7, in no event shall either Party be liable (including
without limitation, contract, and tort liability) for any indirect, incidental,
punitive, exemplary, special or consequential damages, loss of profit, or costs
of substitute services suffered by the other Party or any third party, however
caused, regardless of the theory of liability, whether in contract, tort,
product liability or otherwise.     7 Indemnification

 

  7.1 Licensee Indemnification: Licensee shall hold harmless, indemnify, and
defend Licensor from and against any claim, liability, loss, damage or expense,
including, without limitation, reasonable attorneys’ fees (collectively,
“Loss”), arising out of any third party claim resulting from the use of the
misuse of Bonus Dataset provided that Licensee’s obligation to hold harmless,
indemnify and defend as aforesaid shall be proportionately reduced and shall not
apply to the extent that such Loss is the result of Licensor’s act of fraud,
negligence or willful misconduct or breach of Applicable Law, and further
provided that Licensee is notified in writing as soon as practicable under the
circumstances of any complaint or claim potentially subject to indemnification
and has full control of any disposition or settlement of such claim, and
Licensor and everyone on its behalf has fully cooperated with Licensee regarding
such disposition or settlement; provided however that Licensee shall not dispose
or settle any claim admitting liability on the part of Licensor without its
prior consent, which consent shall not be unreasonably withheld.         7.2
Licensor Indemnification. The Licensor shall hold harmless, indemnify, and
defend Licensee for any Loss arising out of: (i) Licensor’s own or any of its
representatives’ or agents’ act of fraud, negligence or willful misconduct (ii)
breach of this Agreement (iii) failure to manage the data according to HIPAA
Privacy Rule; (iv) breach of Applicable Law or regulation, provided that
Licensor’s obligation to hold harmless, indemnify and defend as aforesaid shall
be proportionately reduced and shall not apply to the extent that such Loss is
the result of Licensee’s act of fraud, negligence or willful misconduct or
breach of Applicable Law, and further provided that the Licensor is notified in
writing as soon as practicable under the circumstances of any complaint or claim
and has full control of any disposition or settlement of such claim, and
Licensee and everyone on its behalf has fully cooperated with the Licensor
regarding such disposition or settlement; provided however that the Licensor
shall not dispose or settle any claim admitting liability on the part of
Licensee without its prior consent, which consent shall not be unreasonably
withheld.

 



Page 6 of 8

 

 

8 Term & Termination

 

  8.1 The Term of this Agreement shall commence on the Effective Date of this
Agreement.         8.2 The Licensor may terminate this Agreement, with
revocation of License, in the event of either of the following:

 

  8.2.1 Licensee’s material breach of Data License 1 Agreement         8.2.2
Licensee’s material breach of this Agreement

 

  8.3 The Parties may terminate this Agreement by Mutual Consent.         8.4
Obligations after Termination and Wind-Down Activities. Upon notification of
termination, the Parties agree to cooperate with each other to ensure an orderly
wind-down of the Services and discharge of their respective obligations under
this Agreement and applicable Law (“Wind-Down Activities”):         8.5
Survival. Sections 1, 2, 5, 6, 7, 8, 10, and 11 shall survive the termination of
this Agreement howsoever caused.

 

9 Force Majeure

 

  9.1 No Party shall be considered to be in breach of this Agreement if it is
prevented from fulfilling its obligations under this Agreement by Force Majeure,
if instructed by regulatory or by law, or as a matter of safety.         9.2
Each Party will notify the other Party of any Force Majeure without undue delay.

 

10 Governing Law and Venue       This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, U.S.A without
regard for conflict of laws principles. The Parties consent to the exclusive
jurisdiction and venue of the competent courts in Delaware, U.S.A.

 

11 Miscellaneous

 

  11.1 Assignment. Neither party may assign, delegate or otherwise transfer any
of its rights or obligations under this Agreement without the prior written
consent of the other party. Any attempt to assign without compliance with this
provision shall be void.               11.2 Entire Agreement. This Agreement,
with all forthcoming Exhibits, in conjunction with the IPSUA and Data License 1
Agreement, constitute the entire scope of Agreement and understanding between
the parties. It supersedes all prior discussions (whether oral or written)
between the parties with regards to the subject matter, and neither party will
be bound by conditions, definitions, warranties, understandings, or
representations concerning such subject matter except as provided in this
Agreement. This Agreement can only be modified by written Agreement duly signed
by persons authorized to sign Agreements on behalf of both Manufacturer and
Sponsor. In the event of any inconsistency between the terms of this Agreement
and any attached Exhibits, the terms of this Agreement will prevail.

 



Page 7 of 8

 

 

  11.3 Waiver. The failure of a party in any instance to insist upon the strict
performance of the terms of this Agreement will not be construed to be a waiver
or relinquishment of any of the terms of this Agreement, either at the time of
the party’s failure to insist upon strict performance or at any time in the
future, and such terms will continue in full force and effect. All waivers of
the terms of this Agreement shall be in writing.               11.4
Severability. Each clause of this Agreement is a distinct and severable clause
and if any clause is deemed illegal, void or unenforceable, the validity,
legality or enforceability of any other clause or portion of this Agreement will
not be affected thereby.         11.5 Titles. All titles and articles headings
contained in this Agreement are inserted only as a matter of convenience and
reference. They do not define, limit, extend or describe the scope of this
Agreement or the intent of any of its provisions.

 

The undersigned have executed this Agreement as of the day and year noted below.

 

Oncotelic Inc.   WideTrial Inc.       Signature: /s/Vuong Trieu   Signature:
/s/Jess Rabourn           Name: Vuong Trieu   Name: Jess Rabourn          
Title: CEO   Title: CEO           Date: 9/5/2019   Date: 9/5/2019

 

Page 8 of 8

 

 